Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on April 26, 2022.
Claims 1-16 are pending.
Claims 1 and 8 have been amended.
 Response to Arguments
Applicant’s arguments are unpersuasive and/or moot in view of the new ground(s) of rejection, as set forth in the Claim Rejections section hereinabove. Any new ground(s) of rejection below were necessitated by Applicant's amendments. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a).
Allowable Subject Matter
Claims 1-7 and 9-16 would be allowable if their 112 rejection issues were resolved.

112(f) interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an on-board device, an on-board update apparatus, a detection unit, and a notification unit in claim 1 and an acquisition unit, a processing unit, and a notification unit in claim 8. Although the on-board update apparatus having a processing unit, the processing unit does not provide sufficient structure for the apparatus. Thus, the recited on-board update apparatus still meets the 35 U.S.C. 112(f) three prong criteria:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
 	(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
In addition, even the recited “processing unit” was a processing unit with hardware components, the recited detection unit and a notification unit meet the three prong criteria, thus invoke the 35 U.S.C. 112(f) interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Referring to the independent claims 1 and 8, the claim limitations an on-board device, an on-board update apparatus, a detection unit, and a notification unit in claim 1 and an acquisition unit, a processing unit, and a notification unit in claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions:  operat[ing], perform[ing] a process,  detect[ing] an amount of current, notify[ing] an occupant, acquir[ing] a detection result, process[ing] the updating of the program. Though the description mentions these functions, these limitations include specific functions that must be performed by a special purpose computer. For a specific function, the corresponding structure must include an algorithm (emphasis added) that transforms a general purpose computer to the special purpose computer (emphasis added) programmed to perform the specific claimed functions. See MPEP § 2181 (II)(B). The specification here does not sufficiently disclose algorithms for the functions indicated above. Accordingly, there is insufficient corresponding structure. Since there is insufficient corresponding structure, the claim scope is unclear and the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 and 9-16 depend on claim 1 and do not cure the deficiency of their base claim. Therefore, Claims 2-7 and 9-16 are rejected for the same reason set forth in the rejection of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) first paragraph as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-16, the claims invoke 35 U.S.C. 112(f). However, the specification does not (emphasis added) explain what hardware and/or software (specifically the steps or procedures) the inventor uses to accomplish the claimed functions operat[ing], perform[ing] a process, detect[ing] an amount of current, notify[ing] an occupant, acquir[ing] a detection result, and process[ing] the updating of the program.  The steps or procedures are sometimes called the ‘algorithm’ for performing the functions.
The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.
While disclosure of the program code is not required, the detailed steps or instructions that the program follows should be described.
When a § 112(f) limitation is found to be indefinite under § 112(b) for failure to disclose corresponding structure (computer + algorithm) in the specification to perform the entire claimed function, it will also fail to have an adequate written description under § 112(a).
The written description requirement is not satisfied because the specification does not describe the steps of performing the functions of operat[ing], perform[ing] a process, detect[ing] an amount of current, notify[ing] an occupant, acquir[ing], a detection result, and process[ing] the updating of the program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0170775 (hereinafter "Rockwell”) in view of US 2016/0065084 (hereinafter “Suzuki”) and further in view of US 2018/0018160 (hereinafter “Teraoka”) with filing date 2/10/2016.
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 8, Rockwell discloses:
an on-board update apparatus (Rockwell, Fig. 1, ¶ 15, system 100 for providing software updates 116 to a vehicle 102) configured to perform a process for updating a program stored in a storage unit of an on-board device that is configured to operate by receiving power supplied from a battery installed in a vehicle (Rockwell, Fig. 1, , ¶ 15, system 100 for providing software updates 116 to a vehicle 102; ¶ 17-18, the vehicle ECUs 104 may share physical hardware, firmware, and/or software; Fig. 3A, ¶ 37-39, the vehicle ECUs 104 may include multiple storage areas, such that a software update 116 may be installed to one storage area of the vehicle ECU 104), the vehicle including an on-board electronic component configured to draw power from the battery (Rockwell, Fig. 1, ¶ 17, the vehicle 102 may include a plurality of electronic control units (ECUs) 104 configured to perform and manage various vehicle 102 functions under the power of the vehicle battery); the on-board update apparatus comprising:
a processing unit for processing the updating of the program (Rockwell, Fig. 3A, ¶ 38-39, the vehicle ECU 104 may utilize the active processor 304-A to execute the software install 308-A installed to the active storage 302-A for vehicle 102 operation).
	In an analogous art to the claimed invention in the field of suppling electric power to a device via a connector, Suzuki teaches an on-board electronic component configured to draw power from the battery (Suzuki, Fig. 4, ¶ 9-10, The connector is configured to couple to an external device. The power supply unit is configured to supply electric power to the external device via the connector) and Suzuki also teaches the claim limitations that are not explicitly disclosed by Rockwell: the on-board electronic component configured to mate with an electric device so as to power the electric device from the battery (Suzuki, Fig. 4, ¶ 9-10, The connector is configured to couple to an external device. The power supply unit is configured to supply electric power to the external device via the connector … the control unit is configured to control electric power supplied to the power supply unit from a battery so as to increase electric power supplied to the power supply unit when the connection-detection unit detects that the external device is coupled to the connector; Fig. 4, ¶ 61, a value of a current that is supplied from the battery 12 to the external device coupled to the USB connector 20) and an acquisition unit configured to acquire a detection result from a detection unit configured to detect an amount of current flowing through the on-board electronic component (Suzuki, Fig. 4, ¶ 61, The current-detection circuit 44 is disposed on the ground line 32 and detects a value of a current that flows through the ground line 32, in other words, a value of a current that is supplied from the battery 12 to the external device coupled to the USB connector 20).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rockwell and Suzuki before him/her, before the on-board update apparatus performs an update process, to invoke Suzuki’s method of supply electric power to the external device via the connector, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to communicate a value of a current that is supplied from the battery to the external device coupled to the USB connector to encourage the user to charge the battery in an early stage when the external device is not coupled to the connector, or use the electric device to supply electric power to the external device until the battery is empty (i.e., until the battery voltage reaches a lowest voltage) when the external device is coupled to the connector (Suzuki, ¶ ¶ 21 and 61).
Rockwell as modified does not appear to explicitly disclose detect an amount of current flowing through the on-board electronic component installed in the vehicle and the processing unit determining whether an update is required and processing the amount of current detected by the detection unit, wherein the processing unit determines whether the amount of current detected exceeds a threshold value; and a notification unit configured to perform a process relating to a notification for an occupant of the vehicle before the update process of the on-board device is performed, if the amount of current detected by the detection unit exceeds a threshold value. 
However, in an analogous art to the claimed invention in the field of vehicle software update, Teraoka teaches detect an amount of current flowing through the on-board electronic component installed in the vehicle (Teraoka, ¶ 142, the update control unit 11011 transmits a battery level acquisition request to the power source management ECU 14 via the in-car communication control unit 11013 (S2112). Once the battery level acquisition request is received, the power source management ECU 14 transmits a reply including the battery level of the storage battery … Once the battery level acquisition reply is received, the update control unit 11011 of the software updating apparatus 11 compares a value obtained by subtracting power consumption calculated beforehand from the battery level included in the received reply with a predetermined value d) and the processing unit determining whether an update is required and processing the amount of current detected by the detection unit, wherein the processing unit determines whether the amount of current detected exceeds a threshold value (Teraoka, Fig. 8(a), ¶ 123, The update control unit 11011 confirms whether or not the program versions acquired within the vehicle match the software versions D3102 and D3202 received from the server …  update approval from the user included in the reply is confirmed;  ¶ 142,  The update control unit 11011 of the software updating apparatus 11 calculates (S2111) power consumption of update processing … Once the battery level acquisition reply is received, the update control unit 11011 of the software updating apparatus 11 compares a value obtained by subtracting power consumption calculated beforehand from the battery level included in the received reply with a predetermined value d. It is determined to be a state where update cannot be started in a case where the value obtained by subtracting power consumption from the battery level is equal to or lower than the predetermined value d); and a notification unit configured to perform a process relating to a notification for an occupant of the vehicle before the update process of the on-board device is performed, if the amount of current detected by the detection unit exceeds a threshold value (Teraoka, Fig. 13, ¶ 123,  in a case where it is determined to be a state in which update start is impossible (NG in S212), a request for displaying a reason for impossible start is transmitted to the HMI 13 via the in-car communication control unit 11013 (S213); ¶ 163, The screen G200 is configured with an update cessation reason G201 … Herein, “Update cannot be started due to a low battery level. Please try again after travelling.” is displayed as a reason for update cessation).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Rockwell as modified and Teraoka before him/her, before the on-board update apparatus performs an update process, to implement Taroka’s method of controlling updating software of ECUs in an automobile system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to effectively update control software of ECUs in an automobile system which is configured with diverse ECUs and of which configuration is likely to change at any time, even if the automobile system configured with a plurality of ECUs which require control software update processing different from each other, control software update of each ECU can be easily implemented (Suzuki, ¶ 1 and 10).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191